Case 6:19-cv-02119-RBD-GJK Document 33 Filed 01/12/21 Page 1 of 3 PageID 1398




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

RICARDO FIGUEROA-PADILLA,

      Plaintiff,

v.                                                    Case No. 6:19-cv-2119-Orl-37GJK

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                        ORDER

      In this social security appeal, Plaintiff seeks review of the Commissioner of Social

Security’s (“Commissioner”) decision to deny her disability benefits. (Doc. 1.) Plaintiff

argues the Administrate Law Judge (“ALJ”) erred by: failing to provide adequate reasons

for giving the Veteran’s Administrations’ disability rating some weight; giving little

weight to Plaintiff’s treating physician’s opinion; failing to give weight to a different

treating physician’s opinion; and stating there was no prescription for a cane in the

record. (Doc. 31, pp. 24–29.) On referral, U.S. Magistrate Judge Gregory J. Kelly

recommends affirming the Commissioner’s decision, finding Plaintiff failed to show the

ALJ’s decision lacked substantial evidence in support or that any error would have

affected the outcome. (Doc. 32 (“R&R”).)

      No party objected to the R&R, and the time for doing so has now passed. Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see
Case 6:19-cv-02119-RBD-GJK Document 33 Filed 01/12/21 Page 2 of 3 PageID 1399




also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       It is ORDERED AND ADJUDGED:


       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 32) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is AFFIRMED.

       3.     The Clerk is DIRECTED to enter judgment in favor of Defendant

              Commissioner of Social Security and against Plaintiff Ricardo Figueroa-

              Padilla and to close this case.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 12, 2021.
Case 6:19-cv-02119-RBD-GJK Document 33 Filed 01/12/21 Page 3 of 3 PageID 1400




Copies to:
Counsel of Record
